      Case 1:21-cv-00205-MJT Document 1 Filed 04/28/21 Page 1 of 7 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION

 GEMINI INSURANCE COMPANY                          §
                                                   §
 V.                                                §     CIVIL ACTION NO. ___________
                                                   §
 CHOICE EXPLORATION, INC.                          §

                     PLAINTIFF GEMINI INSURANCE COMPANY’S
                              ORIGINAL COMPLAINT

         Plaintiff Gemini Insurance Company files this Original Complaint against Defendant

Choice Exploration, Inc., and respectfully shows the Court the following:

                                           I.     PARTIES

         1.    Plaintiff Gemini Insurance Company (“Gemini”) is a Delaware corporation. Its

principal place of business is Scottsdale, Arizona.

         2.    Defendant Choice Exploration, Inc. (“Choice”) is a Texas corporation with its

principal place of business in Irving, Texas. It may be served with process by serving its registered

agent, W. David Brooks, 2221 Avenue J, Arlington, Texas 76006.

                                     II.        JURISDICTION

         3.    This action is brought pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.

§ 2201 et seq. The amount in controversy in this action exceeds $75,000, exclusive of interest and

costs. The parties to this lawsuit reside in different states and there is complete diversity.

Therefore, this Court has subject matter of jurisdiction over this action pursuant to 28 U.S.C. §

1332.

         4.    This court has personal jurisdiction over Defendant Choice because it maintains its

principal place of business in Irving, Texas.
   Case 1:21-cv-00205-MJT Document 1 Filed 04/28/21 Page 2 of 7 PageID #: 2




                                           III.   VENUE

       5.      Venue is proper in the Eastern District of Texas because a substantial part of the

property that is the subject of this action (the Kent Spradley #1 Well) is located in Liberty County,

Texas and because a substantial part of the events or omissions giving rise to the claim occurred

in Liberty County, Texas. 28 U.S.C. § 1391(b)(1) and (2).

                                           IV.    FACTS

The Blowout

       6.      This lawsuit concerns insurance claims stemming from a well control event that

occurred from September 12–19, 2015. The well at issue is known as the Kent Spradley #1 Well

in Liberty County, Texas (the “Well”).

       7.      The Well was operated under a Joint Operating Agreement dated March 2, 2007

(the “JOA”). The JOA identifies the following ownership interests in the Well:

                                 Parties                   Interest
                                 Choice                    .49667768
                                 Petrodome Liberty         .26666667
                                 Oil2                      .01515000
                                 Hew-Tex                   .03040000
                                 Russo                     .04030000
                                 Seidler                   .11564176
                                 Tipula                    .03516389

       8.      Choice was the Well operator. The other parties had non-operating working

interests and are known are “NOWIs.”

       9.      The Well has not be restored or redrilled since it went out of control in 2015.




                                                  2
   Case 1:21-cv-00205-MJT Document 1 Filed 04/28/21 Page 3 of 7 PageID #: 3




The Policy

        10.     Gemini issued policy no. JCH2001259 to Choice Exploration, Inc., effective April

15, 2015–16, including coverage for Control of Well and Extra Expense (the “Policy”). For the

Well, the Policy provides $20,000,000 in Section I coverage subject to a $250,000 deductible, both

scaled to interest.

        11.     Under Section IB, the Policy provides certain coverage on a reimbursement basis

for restoration or redrill of the Well. In relevant part, the Policy provides:

                                              SECTION IB
                                     REDRILL/EXTRA EXPENSE
                1. COVERAGE:
                      The Company agrees, subject to the Combined Single Limit of Liability
                      and the terms and conditions of this Policy, to reimburse the Assured
                      for actual costs and/or expenses reasonably incurred to restore or redrill
                      a Well, or any part thereof, which has been lost or otherwise damaged
                      as a result of crater or an Occurrence giving rise to a claim which would
                      be recoverable under Section IA of this Policy if the Assured’s
                      Retention applicable to Section IA were nil, and, in the event such Well,
                      or any part thereof, is redrilled, to reimburse the Assured for actual costs
                      and/or expenses reasonably incurred to permanently plug and abandon
                      the lost or otherwise damaged Well or part thereof in accordance with
                      procedures approved by the appropriate regulatory authorities, subject
                      to the following conditions:
                      a. The Company shall reimburse the Assured only for such costs
                         and/or expenses as would have been incurred to restore or redrill a
                         Well had the most prudent and economical methods been employed.

                                                 *       *       *
                      f. The Assured agrees to advise the Company if restoration or redrill
                         has not commenced within 540 days from date of accident,
                         cancellation or expiry of this Policy, whichever shall occur last and
                         such restoration or redrill shall be held covered at terms, rates and
                         conditions to be agreed by the Company.

The Northern District of Texas Litigation

        12.     On May 31, 2018, Gemini sought a declaratory judgment in the Northern District

of Texas that it has no obligation under the Policy to reimburse Choice for any expenses incurred
                                                     3
   Case 1:21-cv-00205-MJT Document 1 Filed 04/28/21 Page 4 of 7 PageID #: 4




after Choice’s interest in the Well ceased on September 5, 2017. Choice filed a competing

declaratory judgment and counterclaims against Gemini.

       13.     Ultimately, the court determined that the claims were not ripe because Choice never

incurred any expenses for restoration or redrill under Section IB and dismissed the lawsuit without

prejudice on November 10, 2020. After finding that none of the claims were ripe, the court stated

that the parties needed to negotiate new coverage terms to restore or redrill the Well.

The Dispute Over the Policy Language

       14.     There is a dispute over Section IB of the Policy. Choice contends that Gemini and

Choice must decide what well restoration efforts will be covered under Section IB of the Policy.

Specifically, Choice’s position is that Gemini, an insurance company, must state with clarity which

method of well restoration—sidetrack, workover, or redrill—will be covered under Section IB of

the Policy. This is something a prudent operator must determine—not an insurance company.

The Policy does not impose any such an obligation on Gemini, and Gemini disputes Choice’s

interpretation of the Policy.

       15.     Additionally, despite no language in the Policy supporting its interpretation, Choice

believes that Section IB imposes an obligation on Gemini to provide an assurance that Gemini will

reimburse costs and expenses before these costs and expenses are ever incurred. Gemini rejects

this interpretation. The Policy is a reimbursement policy that only requires reimbursement of

incurred expenses to restore or redrill a well employing the most prudent methods—not any

guarantees Gemini will pay for certain costs and expenses prior to them being incurred.

       16.     Finally, Subsection IB(f) does not impose any additional duties or obligations on

Gemini outside of those already stated in the Policy, nor does it guarantee that Gemini will pay for

costs and expenses that have not been incurred. To the extent that Subsection IB(f) requires Gemini


                                                 4
   Case 1:21-cv-00205-MJT Document 1 Filed 04/28/21 Page 5 of 7 PageID #: 5




to agree to hypothetical new terms, rates, and conditions not already stated in the Policy, it is

unenforceable.

                                     V.       CLAIM FOR RELIEF

       17.       Gemini incorporates the preceding paragraphs by reference as if they were repeated

in this paragraph.

       18.       Gemini and Choice have competing interpretations of the Policy in Section IB as

set forth above.

       19.       Gemini seeks a declaration that under Section IB of the Policy:

             a. Gemini does not have an obligation to decide what well restoration efforts will be

                   reimbursed under Section IB of the Policy prior Choice incurring the expenses for

                   reimbursement;

             b. Gemini does not have an obligation to pre-approve any method of Well

                   restoration—sidetrack, workover, or redrill—for coverage under Section IB of the

                   Policy; and

             c. Alternatively, to the extent that Subsection IB(f) requires Gemini to agree to

                   hypothetical new terms, rates, and conditions not already stated in the Policy, it is

                   unenforceable.

                                     VI.      ATTORNEYS’ FEES

       20.       Gemini seeks its reasonable and necessary attorney fees. 28 U.S.C. § 2202.

                                       VII.    JURY DEMAND

       21.       Plaintiff hereby demands a trial by jury on any contested issues of material fact.

Along with the filing of the Original Complaint, Plaintiff tenders the requisite jury fee to the Clerk

of the Court.



                                                    5
   Case 1:21-cv-00205-MJT Document 1 Filed 04/28/21 Page 6 of 7 PageID #: 6




                                        VIII. PRAYER

       22.     Accordingly, Gemini prays that the Court issue declaratory judgment against

Defendant Choice as follows:

               a. Gemini does not have an obligation to decide what well restoration efforts will

                   be reimbursed under Section IB of the Policy prior Choice incurring the

                   expenses for reimbursement;

               b. Gemini does not have an obligation to pre-approve any method of Well

                   restoration—sidetrack, workover, or redrill—for coverage under Section IB of

                   the Policy; and

               c. Alternatively, to the extent that Subsection IB(f) requires Gemini to agree to

                   hypothetical new terms, rates, and conditions not already stated in the Policy, it

                   is unenforceable.

       23.     Gemini further prays for judgment awarding costs of suit and reasonable attorneys’

fees, and for such other relief as the Court deems equitable and just to Gemini.




                                                 6
Case 1:21-cv-00205-MJT Document 1 Filed 04/28/21 Page 7 of 7 PageID #: 7




                                       Respectfully submitted,

                                       /s/ Natasha N. Taylor
                                       Natasha N. Taylor
                                       Lead Attorney
                                       taylor@wrightclosebarger.com
                                       State Bar No. 24071117
                                       Howard L. Close
                                       close@wrightclosebarger.com
                                       State Bar No. 04406500
                                       Ronnie L. Flack, Jr.
                                       flack@wrightclosebarger.com
                                       State Bar No. 24095655
                                       WRIGHT CLOSE & BARGER, LLP
                                       One Riverway, Suite 2200
                                       Houston, Texas 77056
                                       Telephone: (713) 572-4321
                                       Facsimile: (713) 572-4320
                                       ATTORNEYS FOR PLAINTIFF




                                   7
